Citation Nr: 0941550	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for syncopal episodes, 
claimed as seizures.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for residuals of nasal 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 until March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The Veteran suffered a head injury in-service as a result 
of a motor vehicle accident.  Other than a deviated septum, 
there are no residuals of such an injury.

2.  Syncopal episodes were not manifest in service or 
manifest within one year after separation from service and 
are not attributable to service.  The Veteran does not have a 
seizure disorder or epilepsy.

3.  A lumbar spine disorder was not manifest in service or 
manifest within one year after separation from service and is 
not attributable to service.

4.  The Veteran has a deviated nasal septum as a residual of 
in-service trauma.


CONCLUSIONS OF LAW

1.  A head injury was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Syncopal episodes were not incurred in or aggravated by 
service nor may epilepsy be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Lumbar spine disorder was not incurred in or aggravated 
by service nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A deviated nasal septum was incurred in service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent VCAA-compliant notice by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
the elements of notice and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

There has been no timely notice compliant with Dingess with 
regard to the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds below that service connection is not warranted 
for the issues resolved in this decision, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and service personnel 
records have been obtained.  Records of private and VA 
medical treatment have also been obtained. Furthermore, the 
Veteran was afforded VA examinations in May 2005 in which the 
examiners were provided the c-file for review, took down the 
Veteran's history, considered private medical evidence and 
reached conclusions based on their examinations that are 
consistent with the record.  The examinations are found to be 
adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for epilepsy and arthritis may be presumed 
if it became manifest to a degree of 10 percent disabling or 
more within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the Veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In this case, the Veteran claims to suffer from injuries as a 
result of a motor vehicle accident.  Specifically, in 
statements of October 2004 and January 2005 the Veteran 
claimed that in May 1970 he was ridding in the passenger seat 
of a jeep during a test drive when the windscreen came loose 
and struck him on the face.  He reports that he came out of 
the vehicle and landed on his back.  The Veteran stated that 
his nose was "almost ripped off" and that he became 
unconscious on impact.  He claims that he was taken to a 
hospital and told to lay down.  He laid there "for a long 
time" and then was released with no stitches or medication.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

a.  Head Injury

The Veteran claims that syncopal episodes are related to 
injuries suffered as a result of the above described jeep 
accident.

The Veteran's service treatment records reflect that in May 
1970, the Veteran cut the bridge of his nose while working in 
the motor pool.  The cut required stitches and a note 
indicates that "fractures [were] in line."  Three days 
later, the Veteran had no swelling of the face and a suture 
was removed.  He complained of left ear pain and there was a 
report of dizziness related to posture change.

The remaining service treatment records do not show 
complaints or treatment referable to the nose or head and at 
separation in January 1971, the Veteran reported no history 
of nose trouble or broken bones.  On examination the 
Veteran's nose was normal and he was indicated to be normal 
for identifying body marks including scars.  A note indicates 
the Veteran had suffered a nose fracture in May 1970 while 
working in the motor pool.  There were, however, no ongoing 
problems at separation.

Following separation, the record does not indicate any 
complaints referable to residuals of a broken nose until the 
Veteran filed his claim for service connection in October 
2004.

In May 2005 the Veteran told a VA examiner that his nose was 
broken when it was struck by the windscreen of a jeep he was 
riding in while on active duty.  An examination revealed that 
the Veteran had no side effects from his broken nose.  The 
Veteran had a "very slightly deviated nasal septum to the 
right side," however there was no tenderness on palpation 
and no scars were noted to be in the area.  The examiner 
concluded that there was no diagnosis to be made and no 
objective signs of a head injury.

As indicated above, in order for a Veteran to be entitled to 
compensation, the evidence must establish the existence of a 
present disability due to disease or injury.  In this case, 
however, the evidence of record does not establish that the 
Veteran has a head injury.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Rather, the evidence shows that his head is 
objectively normal with the exception of a slightly deviated 
nasal septum.  Furthermore, the VA examiner explicitly stated 
that the Veteran had no signs of a head injury.

While the Veteran may believe that he has residuals of a head 
injury, the objective evidence of record is more probative 
than the Veteran's lay opinion.  As he does not meet the 
criteria of a disability due to disease or injury, it 
necessarily follows that service connection for a head injury 
may not be granted.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b.  Syncopal Episodes, Claimed as Seizures

The Veteran claims that syncopal episodes are related to 
injuries suffered as a result of the above described jeep 
accident.

As indicated above, the Veteran's service treatment records 
reflect that in May 1970, the he cut the bridge of his nose 
while working in the motor pool and three days later, the 
Veteran had no swelling of the face and a suture was removed.  
At that time he complained of left ear pain and there was a 
report of dizziness related to posture change.

The remaining service treatment records do not show 
complaints or treatment referable to syncope and at 
separation in January 1971, the Veteran reported no history 
of dizziness or fainting spells, epilepsy or fits, nervous 
trouble of any kind or periods of unconsciousness.  On 
examination, the Veteran was neurologically and 
psychiatrically normal.

Following service he the first recorded instance of syncope 
was in July 2004.  At that time medical treatment records 
show that the Veteran had been doing strenuous yard work when 
he stopped to read a letter.  He started to feel cold, hot 
and sweetly, and his fingers went numb.  He knees buckled and 
a witness told him that he became unconscious for 30 to 90 
seconds.  He reported similar symptoms in the past when 
having blood drawn.

A private CT scan in July 2004 showed a one by one-and-a-half 
centimeter hypodensity in the left temporal lobe, suspicious 
for a small arachnoid cyst and vasogenic edema of the left 
frontal lobe was also noted.  It was also indicated that the 
Veteran's syncope was most likely associated with anxiety.  
In August 2004 magnetic resonance imaging showed mild 
perventricular and scattered white matter changes but was 
otherwise normal.

In October 2004 the Veteran reported on the July episode and 
said that he had been sitting in his truck when a "cold 
sweaty feeling" came over him.  He indicated that he got out 
of his truck to walk to some shade but instead sank to his 
knees.  He remembered a friend asking if he was okay but at 
that point the friend told him that his eyes rolled back in 
his head and he fell backwards.  He also reported that his 
friend could not recall how long the Veteran lost 
consciousness.  The Veteran reported no history of recurrent 
syncope however he did indicate that he feels dizzy or 
lightheaded whenever he "pushes himself" physically, which 
he says occurs up to once per day.  The episode was described 
as not likely seizure-related as an electroencephalogram and 
magnetic resonance imaging of the head were essentially 
normal.  Similar presyncopal episodes seemed to be incident 
to overexertion and it was suggested that the episode cardio-
related rather than vasovagal syncope.

In May 2005 the Veteran related the events of July 2004 to a 
VA examiner and indicated that he had had no recurrence of 
such syncope, that he remembers when he woke up form the 
episode and that there was no apparent postictal period.  
Since July 2004 he has continued to feel lightheaded if he 
overworks himself.  The examiner concluded that the syncope 
was not related to epilepsy but rather was probably vasovagal 
in origin.  It was indicated that there was no evidence of a 
true seizure disorder and his syncope was concluded to be not 
likely connected with the Veteran's nose injury sustained in 
service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's syncope is capable of lay 
observation and thus his statements constitute competent 
evidence.  The Board finds, however, that the issue of 
causation of syncopal episodes is a complex medical issue 
that is beyond the realm of a layman's competence.  See 
Jandreau, supra.  This is particularly true when linking such 
episodes to an event 34 years in the past.  Hence, while the 
Veteran may genuinely believe that his syncopal and 
presyncopal episodes are related to service, he does not have 
the requisite medical training to provide a competent opinion 
as to the etiology of this claimed disability.  Id.

In reaching it's determination, the Board notes that there is 
no competent evidence confirming the existence of epilepsy 
during service, within one year of separation, or currently.  
Rather, when evaluated it was determined that the Veteran did 
not have an epilepsy or a seizure disorder.  Although a lay 
person is competent to report dizzy spells, to confirm the 
existence of epilepsy, seizures must be witnessed or verified 
by a physician.  38 C.F.R. § 4.121.  Here epilepsy and 
seizures have been ruled out.

The Board is fully aware that the Veteran complained of 
dizziness during service, and there is post-service evidence 
of syncope.  However, there is no proof of a relationship 
between the two and there is no proof that the post-service 
syncope is due to underlying disease or injury.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's own 
assertion of an underlying disease or injury is far less 
probative than the medical evidence of record.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

c.  Lumbar Spine Disorder

The Veteran has appealed the denial of service connection for 
a lumbar spine disorder claimed as a result of the above 
described jeep accident in 1970.

Service treatment records do not indicate any complaints or 
treatment referable to the back.  At separation in January 
1971, the Veteran reported no history of arthritis or back 
troubles of any kind, rather, he specifically denied a 
history of back trouble.  On examination the Veteran's spine 
was normal and he was indicated to be normal for identifying 
marks and scars.

Following separation, in July 2004 the Veteran reported 
ongoing low back pain since an in-service injury.  In August 
2004, however, the Veteran indicated a history of back pain 
dating to his July 2004 "seizure."  In October 2004 he 
indicated that pain in his back had become worse since the 
July syncope episode.

Imaging taken of the spine in April 2005 showed no acute 
fracture or dislocation.  There were, however, severe 
degenerative changes of the lower lumbar spine, especially at 
the L4-5 and L5-S1 levels.

On VA examination in May 2005 the Veteran indicated that he 
had no issues relating to his back until an episode of 
syncope in July 2004.  Since that time he reported having 
thoracolumbar pain located just on top of a scar on his back.  
He reported pain to touch, but that the pain did not 
distribute anywhere except the area of the scar.  The pain 
was reported as almost constant and at an intensity of 2 to 3 
out of 10.  The examiner indicated that the Veteran was a 
poor historian and not very reliable in the history he gave.  
Inspection of the spine revealed a normal spine with normal 
anatomical curvature and no pathological curvatures present 
at the lumbar level.  A small abrasion over the vertebral 
processes of L3-5 was noted as being very moveable, old in 
nature, skin colored and not attached to underneath planes.  
On reviewing x-ray reports, the examiner diagnosed the 
Veteran as having degenerative changes of the lumbar spine, 
less likely as not to be related to an in-service vehicle 
accident.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's back pain and reported 
injury are capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to the 
back and at separation the Veteran reported no history of 
arthritis or back troubles of any kind.  On separation 
examination the Veteran's spine was normal and he was 
indicated to be normal for identifying marks and scars.  
Equally important, he denied a history of back problems at 
time of separation.  The Veteran has indicated both that back 
pain began following his in-service vehicle accident and that 
it began following his syncopal episode in 2004.  
Furthermore, the VA examiner described the Veteran as a poor 
historian.  Given the Veteran's inconsistent reports of 
onset, the Veteran's credibility is lessened and his 
statements are of limited probative value in establishing 
continuity of symptomatology.  The Board finds that the 
silent service treatment records, the normal spine at 
separation and his specific denial of back symptoms to be 
highly probative as to the issue of whether there was an in-
service onset.  Furthermore, there is no proof of arthritis 
during service or within one year of separation.  Lastly, the 
Board finds the 34 year gap between separation from active 
service and the first complaint of back pain, coupled with 
the denial of symptoms at separation, to be more probative 
than the Veteran's statements alleging continuity.

As no competent, credible evidence of record links the 
Veteran's lumbar spine disorder with active service, the 
Board finds that the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

d.  Residuals of Head Trauma

The Veteran has appealed the denial of service connection for 
residuals of a head trauma.  In reviewing the claim, the 
Board finds it sufficiently broad so as to include the 
Veteran's nose.  Our review reflects that service connection 
for a deviated nasal septum is warranted.  In this case, a 
deviated septum was not noted at entrance and there is no 
proof that a deviated septum is developmental in origin.  
Further, during service there is clear evidence of a nasal 
trauma and a report regarding fractures of the nose.  Coupled 
with the note contained in box 39, made during the Veteran's 
separation examination in January 1971, there is adequate 
evidence of an in-service trauma.  Furthermore, there is 
clear evidence of a current disability.  VA examination in 
May 2005 revealed a "very slightly deviated nasal septum to 
the right side."  Here, there is no proof of a trauma other 
than that suffered in-service resulting in fracture 
residuals.  In addition, the VA examiner did not attribute 
the deviated septum to any other cause.  Based upon the in-
service and post-service evidence, the Board concludes that 
service connection for a deviated nasal septum as a residual 
of trauma is warranted.


ORDER

Service connection for a head injury is denied.

Service connection for syncopal episodes, claimed as 
seizures, is denied.

Service connection for a lumbar spine disorder, is denied.

Service connection for a deviated nasal septum is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


